DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed August 4, 2022 has been entered.  Claims 1, 4, 5, 8 and 11 are amended.  Claim 6 is cancelled.  Claims 9, 10 and 12-15 had been cancelled previously.  Therefore, claims 1-5, 7, 8 and 11 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hineno et al., U.S. Patent Publication 2015/0024892 in view of Furusawa et al., U.S Patent Publication 2010/0267863, further in view of  Kajihara, U.S. Patent Publication 2007/0144134.

As per claims 1 and 7, Hineno et al. disclose a V-ribbed belt (11) comprising:
  	a compression rubber layer (14) formed of a rubber composition containing a rubber component comprising an ethylene-a-olefin elastomer (para [0066]); and a core wire (12) [tension member].  Hineno et al. do not disclose a core wire comprising: a core yarn comprising a high-elastic modulus fiber having a tensile elastic modulus of 200 to 900 GPa; and a plurality of sheath yarns each comprising a low-elastic modulus fiber having a tensile elastic modulus of 50 to 150 GPa and disposed around the core yarn, the plurality of sheath yarns are twisted together around the core yarn, and wherein the core wire has a ratio of an average diameter of the sheath yarns to an average diameter of the core yarn of 0.2 to 0.4.
 	However, Furusawa et al. in their Reinforcing Cord and Rubber Product Using the Same invention teach the use of a core wire (10) including a core yarn (11) comprising a high-elastic modulus fiber (carbon fibers or PBO fibers) of 150-300 GPa; and a plurality of sheath yarns (12) each comprising a low-elastic modulus fiber (glass fibers, [0021]) disposed around the core yarn.  The plurality of sheath yarns (12) is twisted together around the core yarn (11) (para [0018]), the core wire has a ratio of an average diameter  of the sheath yarns to an average diameter of the core yarn of 0.2 to 0.4 (para [0022]).  [The ratio is based on Furusawa having 8-15 sheath yarns around a core wire which would overlap Applicant’s 11-19 sheath yarns around a core wire in claim 4]    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Hineno et al. with tension member consisting of core yarns and sheath yarns, as taught by Furusawa et al., for the purpose of optimizing bending fatigue resistance without decreasing tensile elasticity and tensile strength.  
	Hineno et al. and Furusawa et al. disclose the claimed invention except for each of the sheath yarns are twisted in a same direction as a direction in which the twisted sheath yarns are further twisted with the core yarn.  However, Kajihara in his Reinforcing Cord for Rubber Reinforcing and Rubber Product Including the Same invention teach the use of a similar core wire in a similar belt application and disclose same and opposite twist directions in which the twisted sheath yarns are further twisted with the core yarn.  Same direction twisting results in high flexibility in bending while the opposite twist direction results in high dimensional stability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of  Hineno et al. and Furusawa et al. by trying both twist directions, as taught by Kajihara, since Hineno’s main concern is noise suppression.  It would be obvious to try both twist directions since Kajihara discloses both options result in a functioning belt but are silent on any effect on noise.
 	Hineno et al., Furusawa et al. and Kajihara disclose the claimed invention except for a core wire having a tensile elastic modulus of 240 to 500 N/(mm-%) wherein: the tensile elastic modulus of the V-ribbed belt is expressed as an amount of force required to stretch a belt of 1 mm width by 1% length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size a core wire for a V-belt based on engine size and output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 2, Hineno et al., Furusawa et al. and Kajihara as set forth above, Hineno et al. as modified, disclose wherein the each of sheath yarns (12) has a total fineness of 30 to 80 tex (Kajihara, para [0022]).  Furusawa et al. is silent on sheath yarn total fineness however Kajihara uses glass fibers in the same type  application and gives dimensions. 

As per claim 3, Hineno et al., Furusawa et al.  and Kajihara as set forth above, Hineno et al. as modified, disclose the claimed invention except for the sheath yarns (12) have the average diameter of 0.13 to 0.25 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the diameter at (0.13-0.25) to balance the available space in a transmission belt with tensile strength requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 As per claim 4, Hineno et al., Furusawa et al. and Kajihara as set forth above, Hineno et al. as modified, Furusawa et al. disclose each of  the sheath yarns (12) is a twisted yarn (para [0018]), and the core wire (Hineno, 12) has a twisted-yarn configuration in which the core yarn (11) and 11 to 19 (para [0021]) of the twisted sheath yarns (12) with respect to one core yarn (11) are twisted together (para [0018]). 

As per claim 8, Hineno et al., Furusawa et al. and Kajihara as set forth above, Hineno et al. as modified, disclose an adhesive component (RFL) attached to a surface of at least a part of the high-elastic modulus fiber or a surface of at least a part of the low-elastic modulus fiber (para [0023]), and comprising a rubber component attached to a surface of at least a part of the core wire (para [0024]).

As per claim 11, Hineno et al., Furusawa et al. and Kajihara as set forth above, Hineno et al. as modified, do not disclose being attached to an engine mounted with a belt-type integrated starter generator (ISG) drive in which a dynamic tension of 85 N/mm or more acts on per 1 mm of a width of the belt; however, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).   


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hineno et al., U.S. Patent Publication 2015/0024892 in view of Furusawa et al., U.S Patent Publication 2010/0267863, further in view of  Kajihara, U.S. Patent Publication 2007/0144134, further in view of Tomoda, U.S. Patent Publication 2019/0276954.

As per claim 5, Hineno et al., Furusawa et al. and Kajihara as set forth above, Hineno et al. as modified, do not disclose the belt comprises, as the core wire, an S-twisted portion and a Z-twisted portion which are buried at a predetermined interval in a rubber layer.  However, Tomoda in his Plied Cord Production Method Therefore, Transmission Belt, and Method for using Same invention teach the use of cords in a V-ribbed belt containing both S-twisted and Z-twisted cords (para [0046]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hineno et al., Furusawa et al., and Kajihara  with alternating S-twisted and Z-twisted cords in the rubber layer, as taught by Tomoda, for the purpose of enhancing rectilinearity of the belt (para [0046]).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. Applicants argue on page 7 of their Remarks that Furusawa emphasizes the importance and criticality for the primary and secondary twist directions of its carbon fibers to be opposite of one another.  That if one of ordinary skill were to incorporate Furusawa’s fibers, the resulting configuration would have been fibers having opposite primary and secondary twisting direction, not the same direction as claimed herein.  Examiner respectfully disagrees.  Furusawa teaches opposite twisting (primary and secondary directions) results in bending fatigue resistance being improved without decreasing the tensile elasticity and the tensile strength.  Furusawa does not disclose same direction twisting should be avoided.  Furusawa doesn’t give reasons why cords should not have same direction twisting.  Kajihara teaches a similar cord and discusses opposite and same direction twisting in paragraph [0024].  High flexibility in bending can be obtained with same direction twisting.  Hineno teaches a belt most concerned with noise suppression properties in a wet environment.  One of ordinary skill would have found it reasonable to try both directions of twisting depending on flexibility requirements in an attempt to discover any effect twist direction would have on noise suppression.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654